TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00556-CV


Ashley Hernandez and Jesus Rodriguez, Appellants

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-FM-08-006288, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


O R D E R
PER CURIAM
		In this appeal of an order terminating the parental rights of appellants
Ashley Hernandez and Jesus Rodriguez, the Texas Department of Family and Protective Services
(the Department) has filed a motion for extension of time to file its brief in response to appellants'
briefs.  We grant the motion.  However, due to the accelerated nature of parental termination cases,
no further extensions of time will be granted.  We ORDER the Department to file its brief no later
than March 22, 2012.
		It is ordered on March 7, 2012.

Before Chief Justice Jones, Justices Pemberton and Rose